Case 6:19-cr-00190-RRS-PJH Document 64 Filed 04/15/21 Page 1 of 3 PageID #: 320




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                               CASE NO. 6:19-CR-00190-01

 VERSUS                                                 JUDGE ROBERT R. SUMMERHAYS

 GREGORY GRAFFEO, JR. (01)                              MAG. JUDGE PATRICK J. HANNA


                                     ORDER and REASONS

        Before the Court is a Motion for Modification or Reduction of Sentence Under 18 U.S.C.

 § 3582(c)(1)(A) due to the COVID-19 pandemic, filed by Defendant Gregory Graffeo, Jr. [ECF

 No. 53]. Pursuant to his motion, Graffeo suggests an appropriate modification of his sentence

 would be to reduce his term of imprisonment to time served and increase his term of supervised

 release from five to eight years. [ECF Nos. 53 at 10; 57 at 9]. The government opposes the motion.

 [ECF No. 55]. For the reasons set forth below, the motion is DENIED.

        On June 19, 2019, Graffeo was charged in a one-count Indictment with Possession of Child

 Pornography. [ECF No. 2]. On August 13, 2019, Graffeo entered a plea of guilty to the foregoing

 offense. [ECF No. 23]. On November 22, 2019, Graffeo was sentenced to a term of imprisonment

 of 63 months, followed by a five-year term of supervised release. 1 [ECF No. 32]. The Court

 permitted Graffeo to self-surrender to the Bureau of Prisons (“BOP”) on January 6, 2020. Id. at 2.

 As of the time of this writing, Graffeo has served approximately fifteen months of his 63-month

 sentence. His projected release date is June 25, 2024. 2 Graffeo now seeks compassionate release

 “due to the extraordinary and compelling reasons which exist at the facility in which he is currently



 1
   Graffeo’s sentence was at the bottom of his Sentencing Guideline range, which was 63 to 78 months.
 [ECF No. 33].
 2
   See https://www.bop.gov/inmateloc/ (last visited Apr. 14, 2021).
Case 6:19-cr-00190-RRS-PJH Document 64 Filed 04/15/21 Page 2 of 3 PageID #: 321




 being housed at,” namely, the COVID-19 pandemic and its spread through Oakdale FCI. [ECF

 No. 53 at 1].

         As a general rule, a federal court “may not modify a term of imprisonment once it has been

 imposed.” 18 U.S.C. § 3582(c). One exception to that rule is provided by section 3582(c)(1)(A),

 as amended by § 603(b) of the First Step Act of 2018. Section 3582(c)(1)(A) permits a court to

 modify an imposed term of imprisonment at the request of a defendant when the following criteria

 are met: (1) the defendant has either exhausted his administrative remedies, or waited thirty days

 after filing a request with the Bureau of Prisons before filing his motion with the court; (2)

 extraordinary and compelling reasons warrant a reduction; (3) a reduction is consistent with

 applicable policy statements issued by the Sentencing Commission; and (4) the court has

 considered the factors set forth in 18 U.S.C. § 3553(a). 3 18 U.S.C. § 3582(c)(1)(A); see also United

 States v. Thompson, 984 F.3d 431, 433 (5th Cir. 2021); United States v. Shkambi, -- F.3d --, 2021

 WL 1291609, at *3-4 (5th Cir. Apr. 7, 2021) (clarifying that courts are not bound by the pre-First

 Step Act policy statement found at U.S.S.G. § 1B1.13, or its commentary, when addressing a

 motion for compassionate release brought directly by a prisoner).

         In this matter, the Warden at Oakdale received Graffeo’s request for compassionate release

 on June 19, 2020, and therefore Graffeo satisfies the first element of the statute. However, the

 Court finds Graffeo has not demonstrated extraordinary and compelling reasons warrant a sentence

 reduction. Graffeo argues only a generalized fear of contracting COVID-19 due to the conditions

 of confinement generally. [ECF No. 53 at 7]. He cites to no risk factors that would place him at a



 3
   Prior to passage of the First Step Act, courts could consider compassionate release only upon motion of
 the BOP. Section 603(b) of the First Step Act – “Increasing the Use and Transparency of Compassionate
 Release” – amended § 3582(c)(1)(A) to permit defendants to file such motions on their own behalf, as long
 as they first apply with the BOP. See Pub. L. No. 115-391, 132 Stat. 5194, 5239 § 603(b) (2018).



                                               Page 2 of 3
Case 6:19-cr-00190-RRS-PJH Document 64 Filed 04/15/21 Page 3 of 3 PageID #: 322




 higher risk of danger than the general population were he to contract COVID-19. “Fear of COVID

 doesn’t automatically entitle a prisoner to release.” Thompson at 434-35 (acknowledging inmate’s

 hypertension and high cholesterol placed him at higher risk of severe symptoms should he contract

 COVID, but finding these health conditions did not make inmate’s case “extraordinary”). “The

 Court cannot release every prisoner at risk of contracting COVID-19 because the Court would then

 be obligated to release every prisoner.” United States v. Koons, 455 F.Supp.3d 285, 291 (W.D. La.

 2020).

          As Graffeo has failed to demonstrate extraordinary and compelling reasons warrant a

 reduction of sentence, his motion is DENIED.

          THUS DONE in Chambers on this 15th day of April, 2021.




                                                        ROBERT R. SUMMERHAYS
                                                     UNITED STATES DISTRICT JUDGE




                                           Page 3 of 3
